                                             Case 4:19-cv-04096-SBA Document 49 Filed 08/13/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        ARLENE PORTALE,                                  Case No. 19-cv-04096-SBA (JSC)
                                                         Plaintiff,
                                   8
                                                                                             ORDER RE DISCOVERY LETTER
                                                   v.                                        BRIEF
                                   9

                                  10        CVS PHARMACY, INC., et al.,                      Re: Dkt. Nos. 24, 32
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            This action has been referred to the undersigned magistrate judge for resolution of

                                  14   discovery disputes. Now pending before the Court is a joint discovery dispute letter regarding

                                  15   Defendants’ discovery responses. (Dkt. Nos. 24, 32.) The letter was first filed on July 1, 2020.

                                  16            Plaintiff’s motion to compel is untimely. The fact discovery cut off was March 31, 2020.

                                  17   (Dkt. No. 22.) Under Northern District of California Local Rule 37-3, any motion to compel had

                                  18   to be filed no more than “7 days after the fact discovery cut-off”; thus, the last day to file the

                                  19   motion to compel/joint discovery letter was April 7, 2020. Indeed, the Pretrial Order itself warned

                                  20   that the “deadline to file motions to compel is governed by the Local Rules.” (Dkt. No. 22.)

                                  21   Plaintiff’s motion to compel letter was filed nearly three months after that deadline and thus must

                                  22   be denied. See Power Integrations, Inc. v. On Semiconductor Corp., No. 16-CV-06371-

                                  23   BLF(VKD), 2019 WL 2388604, at *3 (N.D. Cal. June 5, 2019). Plaintiff offers no cause

                                  24   whatsoever, let alone good cause, for her delay. If she needed more time to meet and confer with

                                  25   Defendants then she should have asked the Court for more time to bring the motion before, or

                                  26   even shortly after, the deadline expired. But a three-month delay is wholly inexcusable.

                                  27            This Order disposes of Docket Nos. 24, 32.

                                  28   //
                                          Case 4:19-cv-04096-SBA Document 49 Filed 08/13/20 Page 2 of 2




                                   1   IT IS SO ORDERED.

                                   2   Dated: August 13, 2020

                                   3

                                   4
                                                                                     JACQUELINE SCOTT CORLEY
                                   5                                                 United States Magistrate Judge
                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                             2
